Name: Council Regulation ( EEC ) No 282/92 of 3 February 1992 supplementing and amending Regulations ( EEC ) No 3587/91 and ( EEC ) No 3588/91 extending into 1992 the application of Regulations ( EEC ) No 3831/90, ( EEC ) No 3832/90, ( EEC ) No 3833/90, ( EEC ) No 3834/90 and ( EEC ) No 3835/90 applying generalized tariff preferences for 1991 in respect of certain products originating in developing countries
 Type: Regulation
 Subject Matter: international trade;  economic policy;  economic conditions;  Europe;  trade policy
 Date Published: nan

 7. 2. 92 Official Journal of the European Communities No L 31 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 282/92 of 3 February 1992 supplementing and amending Regulations (EEC) No 3587/91 and (E £C) No 3588/91 extending into 1992 the application of Regulations (EEC) No 3831/90, (EEC) No 3832/90, (EEC) No 3833/90, (EEC) No 3834/90 and (EEC) No 3835/90 applying generalized tariff preferences for 1991 in respect of certain products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas Albania has seen its economic situation decline to the point where this country is facing problems similar to those of countries which in the past have benefited from generalized preferences ; Whereas Estonia, Latvia and Lithuania have regained their independence and have also seen their economic situation decline to the point where these three countries are facing problems similar to those of countries which in the past have benefited from generalized preferences ; Whereas Albania, Estonia, Latvia and Lithuania should therefore benefit, on a transitional basis, from the system of generalized preferences in order to increase their exports with a view to stimulating their economic deve ­ lopment, to promote their industrialization and to accele ­ rate their growth rate ; Whereas the benefit of tariff preferences has been suspended on a temporary basis with respect to the Republic of Korea on account of the discriminatory treat ­ ment applied in that country to the Community in the sphere of intellectual property ; whereas, that discrimina ­ tory treatment having been terminated, there are no grounds for maintaining the suspension, HAS ADOPTED THIS REGULATION : Article 1 The following shall be added to Article 4 of Regulation (EEC) No 3587/91 (2) : 'Annex III part A, of Regulation (EEC) No 3831 /90, Annex V, part A, of Regulation (EEC) No 3832/90, Annex III, part A, of Regulation (EEC) No 3833/90, shall be supplemented by the mention of the following countries : 053 Estonia 054 Latvia 055 Lithuania 070 Albania.' The text of footnote (c) to Annex II to Regulation (EEC) No 3833/90 shall be replaced by the following : '(c) Preferences are not to be granted in respect of products marked with two asterisks originating in Estonia, Greenland, Latvia, Lithuania or Poland.' Paragraph 3 of Article 1 of Regulations (EEC) No 3381 /90, (EEC) No 3832/90 and (EEC) No 3833/90 shall be deleted. Article 2 The following shall be added to Article 1 of Regulation (EEC) No 3588/91 (3) : 'with the exception of Article 1 (3), which is deleted.' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1992. (') Opinion delivered on 17 January 1992 (not yet published in the Official Journal). (2) OJ No L 341 , 12. 12. 1991 , p. 1 . (3) OJ No L 341 , 12. 12. 1991 , p. 6. No L 31 /2 Official Journal of the European Communities 7 . 2. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1992. For the Council The President JoÃ £o de Deus PINHEIRO